DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.  Applicant argues that Easale does not teach selection of transport protocol to be used between the first and second label switched (LS) routers.  However, examiner disagrees.  Easale teaches by giving various examples regarding selection of transport protocol that can be used between LS routers.  Particularly at Col. 21, lines 3-14, Easale teaches various protocols can be used such as protocol that uses MPLS labels, Label Distribution Protocol, GRE or IP based tunneling protocols etc.  Fig. 13, 89 shows various protocols from which selection can be made regarding which protocol to use for transport protocol.
Examiner withdraws 35 USC 101 rejection to claim 55 in view of the amendment made to claim 55.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 29-31, 33-35, 37-39, 41, 43, 44, 46, 48 and 54-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Easale et al. (USPN 10,218,611).
Regarding claim 29, Easale teaches an apparatus, comprising: at least one processor [Fig. 13, 102]; and at least one memory including computer program code [Col. 20, lines 19-26]; wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: support, by a first label switched router based on negotiation with a second label switched (LS) router, selection of a transport protocol to be used between the first label 
Regarding claim 30, Easale teaches supporting, by the first label switched router, communication of an indication of a set of transport protocols available for supporting the label distribution protocol between the first label switched router and the second label switched router [Fig. 13, 89 and Col. 20, line 6 – Col. 21, line 14].
Regarding claim 31, Easale teaches a list of the transport protocols available for supporting the label distribution protocol between the first label switched router and the second label switched router [Col. 20, line 66 – Col. 21, line 14].
Regarding claim 33, Easale teaches indication of the set of transport protocols is included within a type-length-value (TLV) including a set of transport element fields encoding respective indications of the respective transport protocols available for supporting the label distribution protocol between the first label switched router [Col. 24, line 51 – Col. 25, line 4].
Regarding claim 34, Easale teaches a bit string having a set of bits representing a respective set of potential transport protocols, wherein the bits of the bit string are set in a manner indicative of the transport protocols available for supporting the label distribution protocol between the first label switched router and the second label switched router [Fig. 16 and Col. 25, lines 40-62].

Regarding claim 37, Easale teaches sending, by the first label switched router toward the second label switched router, an indication of a set of transport protocols available at the first label switched router for supporting the label distribution protocol between the first label switched router and the second label switched router [Col. 20, line 66 – Col. 21, line 14].
Regarding claim 38, Easale teaches receiving, by the first label switched router from the second label switched router, an indication of a set of transport protocols available at the second label switched router for supporting the label distribution protocol between the first label switched router and the second label switched router [Col. 20, line 66 – Col. 21, line 14].
Regarding claim 39, Easale teaches selecting, by the first label switched router based on a set of transport protocols supported by the first label switched router and a set of transport protocols supported by the second label switched router, the transport protocol to be used between the first label switched router and the second label switched router to support the label distribution protocol between the first label switched router and the second label switched router [Col. 20, line 66 – Col. 21, line 14].
Regarding claim 41, Easale teaches determining, by the first label switched router based on the set of transport protocols supported by the first label switched router and the set of transport protocols supported by the second label switched router, a set of common transport protocols supported by the first label switched router and the second label switched router [Col. 20, line 66 – Col. 21, line 14]; and determining, by the first 
Regarding claim 43, Easale teaches support, by the first label switched router using the transport protocol, establishment of a transport connection between the first label switched router and the second label switched router [Col. 20, line 66 – Col. 21, line 14].
Regarding claim 44, Easale teaches negotiate, by the first label switched router during the establishment of the transport connection, that application data to be transported on the transport connection includes label distribution protocol data of the label distribution protocol [Fig. 16, Col. 27, line 65 – Col. 28, line 26].
Regarding claim 46, Easale teaches supporting, by the first label switched router using a transport connection of the transport protocol and based on the label distribution protocol, establishment of a label distribution protocol session between the first label switched router and the second label switched router [Col. 20, line 66 – Col. 21, line 14].
Regarding claim 48, Easale teaches support, by the first label switched router using a transport connection of the transport protocol and based on a label distribution protocol session established between the first label switched router and the second label switched router based on the label distribution protocol, communication of a label distribution session message of the label distribution protocol between the first label switched router and the second label switched router [Col. 20, line 66 – Col. 21, line 14].

Regarding claim 55, Easale teaches a no-transitory computer-readable storage medium storing computer program code which, when executed by an apparatus, causes the apparatus to: support, by a first label switched (LS) router based on negotiation with a second label switched router, selection of a transport protocol to be used between the first label switched router and the second label switched router to support a label distribution protocol (LDP) between the first label switched router and the second label switched router [Col. 20, line 6 – Col. 21, line 14, selects transport protocol to use between LS routers which supports the LDP protocol]; and support, by the first label switched router using the transport protocol, use of the label distribution protocol between the first label switched router and the second label switched router [Col. 20, line 6 – Col. 21, line 14, routing component supports the use of LDP protocol between routers].
Regarding claim 56, Easale teaches a method, comprising: supporting, by a first label switched router based on negotiation with a second label switched (LS) router, selection of a transport protocol to be used between the first label switched router and the second label switched router to support a label distribution protocol (LDP) between the first label switched router and the second label switched router [Col. 20, line 6 – Col. 21, line 14, selects transport protocol to use between LS routers which supports the LDP protocol]; and supporting, by the first label switched router using the transport protocol, use of the label distribution protocol between the first label switched router and the second label switched router [Col. 20, line 6 – Col. 21, line 14, routing component supports the use of LDP protocol between routers].
Claim Rejections - 35 USC § 103
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Easale et al. (USPN 10,218,611) in view of Pasupathy et al. (USPN 10,979,316).
Regarding claim 53, Easale teaches an apparatus as discussed in rejection of claim 29.
However, Easale does not teach a Transmission Control Protocol (TCP), a Stream Control Transmission Protocol (SCTP), a QUIC protocol, or a Transport Layer Security (TLS) protocol.
Pasupathy teaches a Transport Layer Security (TLS) protocol [Col. 20, lines 4-11].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use TLS so that secure communication channel can be established.
Allowable Subject Matter
Claims 32, 36, 40, 42, 45, 47 and 49-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/             Primary Examiner, Art Unit 2464